UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECHINTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 12, 2014, there were 3,513,055 shares of the issuer’s Common Stock, no par value, outstanding. TRIO-TECH INTERNATIONAL INDEX TO CONDENSED CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements (a) Condensed Consolidated Balance Sheets as of September 30, 2014 (Unaudited) and June 30, 2014 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended September 30, 2014 (Unaudited) and September 2013 (Unaudited) 3 (c) Condensed Consolidated Statements of Shareholders Equity for the Three Months Ended September 30, 2014 (Unaudited) and the Year Ended June30, 2014 4 (d) Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2014 (Unaudited) and September 30, 2013 (Unaudited) 5 (e) Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 Part II. Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 -i- Table of Contents FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. -1- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) September 30, June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Short-term deposits Trade accounts receivable, less allowance for doubtful accounts of $485 and $438 Other receivables Loans receivable from property development projects – short term - - Inventories, less provision for obsolete inventory of $841 and $844 Prepaid expenses and other current assets Total current assets NON-CURRENT ASSETS: Deferred tax asset Investments - - Investment properties, net Property, plant and equipment, net Loans receivable from property development projects – long term Other assets Restricted term deposits Total non-current assets TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases 71 81 Total current liabilities NON-CURRENT LIABILITIES: Bank loans payable, net of current portion Capitalleases, net of current portion Deferred tax liabilities Other non-current liabilities 39 39 Total non-current liabilities TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES - - EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,513,055 shares issued and outstanding as at September 30, 2014, and June 30, 2014 $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity Non-Controlling Interest TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Three Months Ended Sept. 30, Sept. 30, Revenue Products $ $ Testing services Others 43 44 Cost of Sales Cost of products sold Cost of testing services rendered Others 34 35 Gross Margin Operating Expenses: General and administrative Selling Research and development 47 52 Impairment loss of property, plant and equipment 15 - Loss on disposal of property, plant and equipment - 13 Total operating expenses Lossfrom Operations ) ) Other Income / (Expenses) Interest expenses ) ) Otherincome, net 46 Total other(expenses) / income ) 96 (Loss) / Incomefrom Continuing Operationsbefore Income Taxes ) 83 Income TaxBenefits 46 43 (Loss) / Income from continuing operations before non-controlling interest, net of tax ) Other Operating Activities Equity in earnings of unconsolidated jointventure, net of tax - - Discontinued Operations (Note 19) Income / (loss) from discontinued operations, net of tax 26 ) NET (LOSS) / INCOME ) 84 Less: net income attributable to the non-controlling interest 56 Net Loss Attributable to Trio-Tech International Common Shareholder $ ) $ ) Amounts Attributable to Trio-Tech International Common Shareholders: (Loss) / income from continuing operations, net of tax ) 6 Income / (loss) from discontinued operations, net of tax 14 ) Net Loss Attributable to Trio-Tech International Common Shareholders $ ) $ ) Comprehensive Income / (Loss) Attributable to Trio-Tech InternationalCommon Shareholders: Net (loss) / income ) 84 Foreign currency translation, net of tax ) Comprehensive Income / (Loss) 80 ) Less: comprehensive income / (loss) attributable to the non-controlling interest (4 ) Comprehensive Loss Attributable to Trio-Tech InternationalCommon Shareholders $ ) $ ) Basic and Diluted Loss per Share: Basic and diluted loss per share from continuing operations attributable to Trio-Tech International $ ) $ - Basic and diluted loss per share from discontinued operations attributable to Trio-Tech International $ - $ ) Basic and Diluted Loss per Share from Net Loss Attributable to Trio-Tech International $ ) $ ) Weighted average number of common shares outstanding Basic Dilutive effect of stock options - - Number of shares used to compute earnings per share diluted See notes to condensed consolidated financial statements. -3- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (IN THOUSANDS) Common Stock Additional Paid-in Accumulated Retained Accumulated Other Comprehensive Non- Controlling Shares Amount Capital Earnings Income Interest Total $ Balance at June 30, 2013 Stock option expenses - Net income - - - 57 - Translation adjustment - ) ) ) Dividend declared by subsidiary - ) ) Stock options exercised - Balance at June 30, 2014 Stock option expenses - - 9 - - - 9 Net (loss) / income - - - ) - 56 ) Translation adjustment - 57 Balance at Sept. 30, 2014 See notes to condensed consolidated financial statements. -4- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(IN THOUSANDS) Three Months Ended Sept. 30, Sept. 30, (Unaudited) (Unaudited) Cash Flow from Operating Activities Net (loss) / income $ ) $ 84 Adjustments to reconcile net (loss) / income to net cash flow provided by operating activities Depreciation and amortization Stock compensation 9 Inventory provision / (reversal) 8 ) Bad debt provision / (reversal) 55 (3 ) Accrued interest expense, net accrued interest income 24 3 Impairment loss of property, plant and equipment 15 - Loss on disposal of property, plant and equipment - 13 Warranty expense, net 6 4 Deferred tax benefit ) ) Changes in operating assets and liabilities, net of acquisition effects Accounts receivables ) Other receivables ) Other assets ) ) Inventories ) Prepaid expenses and other current assets ) ) Accounts payable and accrued liabilities ) 25 Income tax payable 1 ) Other non-current liabilities - 23 Net cash provided by operating activities Cash Flow from Investing Activities Additions to property, plant and equipment ) ) Proceeds from disposal of plant, property and equipment - 28 Net cash used in investing activities ) ) Cash Flow from Financing Activities Repayment of lines of credit ) ) Repayment of bank loans and capital leases ) ) Proceeds from long-term bank loans - 66 Proceeds from exercising stock options - Net cash used in financing activities ) ) Effect of Changes in Exchange Rate ) NET DECREASE IN CASH ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplementary Information of Cash Flows Cash paid during the period for: Interest $ 66 $ 68 Income taxes $ 18 $ 19 Non-Cash Transactions Capital lease of property, plant and equipment $ - $ 66 See notes to condensed consolidated financial statements. -5- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS, EXCEPT EARNINGS PER SHARE AND NUMBER OF SHARES) 1.ORGANIZATION AND BASIS OF PRESENTATION Trio-Tech International (“the Company” or “TTI” hereafter) was incorporated in fiscal year 1958 under the laws of the State of California.TTI provides third-party semiconductor testing and burn-in services primarily through its laboratories in Southeast Asia. In addition, TTI operates testing facilities in the United States.The Company also designs, develops, manufactures and markets a broad range of equipment and systems used in the manufacturing and testing of semiconductor devices and electronic components. In the first quarter of fiscal year 2015, TTI conducted business in four business segments: Manufacturing, Testing Services, Distribution and Real Estate. TTI has subsidiaries in the U.S., Singapore, Malaysia, Thailand and China as follows: Ownership Location Express Test Corporation (Dormant) 100% Van Nuys, California Trio-Tech Reliability Services (Dormant) 100% Van Nuys, California KTS Incorporated, dba Universal Systems (Dormant) 100% Van Nuys, California European Electronic Test Centre (Dormant) 100% Dublin, Ireland Trio-Tech International Pte. Ltd. 100% Singapore Universal (Far East) Pte. Ltd.* 100% Singapore Trio-Tech International (Thailand) Co. Ltd. * 100% Bangkok, Thailand Trio-Tech (Bangkok) Co. Ltd. (49% owned by Trio-Tech International Pte. Ltd. and 51% owned by Trio-Tech International (Thailand) Co. Ltd.) 100% Bangkok, Thailand Trio-Tech (Malaysia) Sdn. Bhd. (55% owned by Trio-Tech International Pte. Ltd.) 55% Penang and Selangor, Malaysia Trio-Tech (Kuala Lumpur) Sdn. Bhd. (100% owned by Trio-Tech Malaysia Sdn. Bhd.) 55% Selangor, Malaysia Prestal Enterprise Sdn. Bhd. (76% owned by Trio-Tech International Pte. Ltd.) 76% Selangor, Malaysia Trio-Tech (Suzhou) Co. Ltd. * 100% Suzhou, China Trio-Tech (Shanghai) Co. Ltd. * (Dormant) 100% Shanghai, China Trio-Tech (Chongqing) Co. Ltd. * 100% Chongqing, China SHI International Pte. Ltd. (Dormant) (55% owned by Trio-Tech International Pte. Ltd) 55% Singapore PT SHI Indonesia (Dormant) (100% owned by SHI International Pte. Ltd.) 55% Batam, Indonesia Trio-Tech (Tianjin) Co. Ltd. * 100% Tianjin, China * 100% owned by Trio-Tech International Pte. Ltd. The accompanying un-audited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.All significant inter-company accounts and transactions have been eliminated in consolidation. The unaudited condensed consolidated financial statements are presented in U.S. dollars.The accompanying condensed consolidated financial statements do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for fair presentation have been included.Operating results for the three months ended September 30, 2014 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2015.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report for the fiscal year ended June 30, 2014. -6- Table of Contents 2.NEW ACCOUNTING PRONOUNCEMENTS The Financial Accounting Standards Board (“FASB”) amended ASU 2014-15 to define management’s responsibility to evaluate whether there is substantial doubt about an organization’s ability to continue as a going concern and to provide related footnote disclosures. Under GAAP, financial statements are prepared under the presumption that the reporting organization will continue to operate as a going concern, except in limited circumstances. The going concern basis of accounting is critical to financial reporting because it establishes the fundamental basis for measuring and classifying assets and liabilities. Currently, GAAP lacks guidance about management’s responsibility to evaluate whether there is substantial doubt about the organization’s ability to continue as a going concern or to provide related footnote disclosures. This ASU provides guidance to an organization’s management, with principles and definitions that are intended to reduce diversity in the timing and content of disclosures that are commonly provided by organizations today in the financial statement footnotes. The amendments in the ASU are effective for annual periods ending after December 15, 2016, and interim periods within annual periods beginning after December 15, 2016. Early application is permitted for annual or interim reporting periods for which the financial statements have not previously been issued. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. FASB has issued converged standards on revenue recognition. Specifically, the Board has issued the following document: · FASB Accounting Standards Update (“ASU”) No. 2014-09, Revenue from Contracts with Customers: Topic 606 ASU 2014-09 affects any entity using U.S. GAAP that either enters into contracts with customers to transfer goods or services or enters into contracts for the transfer of nonfinancial assets unless those contracts are within the scope of other standards (e.g., insurance contracts or lease contracts). This ASU will supersede the revenue recognition requirements in Topic 605, Revenue Recognition, and most industry-specific guidance. This ASU also supersedes some cost guidance included in Subtopic 605-35, Revenue Recognition—Construction-Type and Production-Type Contracts. In addition, the existing requirements for the recognition of a gain or loss on the transfer of nonfinancial assets that are not in a contract with a customer (e.g., assets within the scope of Topic 360, Property, Plant, and Equipment, and intangible assets within the scope of Topic 350, Intangibles—Goodwill and Other) are amended to be consistent with the guidance on recognition and measurement (including the constraint on revenue) in this ASU. For a public entity, the amendments in this ASU are effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. Early application is not permitted. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. The FASB has issued ASU No. 2014-08, Presentation of Financial Statements (“Topic 205”) and Property, Plant, and Equipment (“Topic 360”): Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity. The amendments in the ASU change the criteria for reporting discontinued operations while enhancing disclosures in this area. It also addresses sources of confusion and inconsistent application related to financial reporting of discontinued operations guidance in U.S. GAAP. Under the new guidance, only disposals representing a strategic shift in operations should be presented as discontinued operations. Those strategic shifts should have a major effect on the organization’s operations and financial results. Examples include a disposal of a major geographic area, a major line of business, or a major equity method investment. In addition, the new guidance requires expanded disclosures about discontinued operations that will provide financial statement users with more information about the assets, liabilities, income, and expenses of discontinued operations. -7- Table of Contents The new guidance also requires disclosure of the pre-tax income attributable to a disposal of a significant part of an organization that does not qualify for discontinued operations reporting. This disclosure will provide users with information about the ongoing trends in a reporting organization’s results from continuing operations. The amendments in the ASU are effective in the first quarter of 2015 for public organizations with calendar year ends. For most nonpublic organizations, it is effective for annual financial statements with fiscal years beginning on or after December 15, 2014. Early adoption is permitted. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. Other new pronouncements issued but not yet effective until September 30, 2014 are not expected to have a significant effect on the Company’s consolidated financial position or results of operations. 3.INVENTORIES Inventories consisted of the following: Sept. 30, (Unaudited) June 30, Raw materials $ $ Work in progress Finished goods Less: provision for obsolete inventory ) ) Currency translation effect ) 18 $ $ The following table represents the changes in provision for obsolete inventory: Sept. 30, (Unaudited) June 30, Beginning $ $ Additions charged to expenses 12 - Usage - disposition (3 ) ) Currency translation effect ) 8 Ending $ $ 4.STOCK OPTIONS On September 24, 2007, the Company’s Board of Directors unanimously adopted the 2007 Employee Stock Option Plan (the “2007 Employee Plan”) and the 2007 Directors Equity Incentive Plan (the “2007 Directors Plan”) each of which was approved by the shareholders on December 3, 2007. Each of those plans was amended by the Board in 2010 to increase the number of shares covered thereby, which amendments were approved by the shareholders on December 14, 2010. At present, the 2007 Employee Plan provides for awards of up to 600,000 shares of the Company’s Common Stock to its employees, consultants and advisors. The Board also amended the 2007 Directors Plan in November 2013 to further increase the number of shares covered thereby from 400,000 shares to 500,000 shares, which amendment was approved by the shareholders on December 9, 2013. At present, the 2007 Directors Plan provides for awards of up to 500,000 shares of the Company’s Common Stock to the members of the Company’s Board of Directors in the form of non-qualified options and restricted stock. These two plans are administered by the Board, which also establishes the terms of the awards. -8- Table of Contents Assumptions The fair value for the options granted were estimated using the Black-Scholes option pricing model with the following weighted average assumptions, assuming no expected dividends: Three Months Ended September 30, Three Months Ended September 30, Expected volatility 70.01% - 104.94 % % Risk-free interest rate 0.30% - 0.78 % 0.39% - 0.78 % Expected life (years) 2.50 - 3.25 2 - 3 The expected volatilities are based on the historical volatility of the Company’s stock. The observation is made on a weekly basis. The observation period covered is consistent with the expected life of options. The expected life of the options granted to employees has been determined utilizing the “simplified” method as prescribed by ASC Topic 718,which, among other provisions, allowed companies without access to adequate historical data about employee exercise behavior to use a simplified approach for estimating the expected lifeof a "plain vanilla" option grant. The simplified rule for estimating the expected life of such an option was the average of the time to vesting and the full term of the option. The risk-free rate is consistent with the expected life of the stock options and is based on the United States Treasury yield curve in effect at the time of grant. 2007 Employee Stock Option Plan The Company’s 2007 Employee Plan permits the grant of stock options to its employees covering up to an aggregate of 600,000 shares of Common Stock. Under the 2007 Employee Plan, all options must be granted with an exercise price of not less than fair value as of the grant date and the options granted must be exercisable within a maximum of ten years after the date of grant, or such lesser period of time as is set forth in the stock option agreements. The options may be exercisable (a) immediately as of the effective date of the stock option agreement granting the option, or (b) in accordance with a schedule related to the date of the grant of the option, the date of first employment, or such other date as may be set by the Compensation Committee. Generally, options granted under the 2007 Employee Plan are exercisable within five years after the date of grant, and vest over the period as follows: 25% vesting on the grant date and the remaining balance vesting in equal installments on the next three succeeding anniversaries of the grant date. The share-based compensation will be recognized in terms of the grade method on a straight-line basis for each separately vesting portion of the award. Certain option awards provide for accelerated vesting if there is a change in control (as defined in the 2007 Employee Plan). The Company did not grant any options pursuant to the 2007 Employee Plan during the three months ended September 30, 2014. There were no options exercised during the three months ended September 30, 2014. The Company recognized stock-based compensation expenses of $9 in the three months ended September 30, 2014 under the 2007 Employee Plan. The balance of unamortized stock-based compensation of $27 based on fair value on the grant date related to options granted under the 2007 Employee Plan is expected to be recognized over a period of two years. The Company granted stock options pursuant to the 2007 Employee Plan covering a total of 15,000 shares of the Company’s Common Stock during the three months ended September 30, 2013. The Company recognized stock-based compensation expenses of $22 in the three months ended September 30, 2013 under the 2007 Employee Plan. These options vested as of the grant date. As of September 30, 2014, there were vested employee stock options covering a total of 103,750 shares of Common Stock. The weighted-average exercise price was $4.14 and the weighted average contractual term was 1.85 years. The aggregate intrinsic value of employees’ stock options outstanding and the aggregate intrinsic value of employees’ stock options exercisable as of September 30, 2014 were $31 and $10, respectively. As of September 30, 2013, there were vested employee stock options covering a total of 147,625 shares of Common Stock. The weighted-average exercise price was $2.95 and the weighted average contractual term was 1.49 years. Both the aggregate intrinsic value of employees’ stock options outstanding and the aggregate intrinsic value of employees’ stock options exercisable as of September 30, 2013 was $78. -9- Table of Contents A summary of option activities under the 2007 Employee Plan during the three months ended September 30, 2014 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2014 $ $ 13 Granted - Exercised - Forfeited or expired - Outstanding at September 30, 2014 $ $ 31 Exercisable at September 30, 2014 $ $ 10 No stock options were exercised during the three months ended September 30, 2014. A summary of option activities under the 2007 Employee Plan during the three months ended September 30, 2013 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2013 $ $ Granted - Exercised ) - ) Forfeited or expired ) ) - - Outstanding at September 30, 2013 $ $ 78 Exercisable at September 30, 2013 $ $ 78 During the three months ended September 30, 2013, options covering 73,000 shares of common stock were exercised. The intrinsic value of options exercised was $111. Cash received from the options exercised was $126. A summary of the status of the Company’s non-vested employee stock options during the three months ended September 30, 2014 is presented below: Options Weighted Average Grant-Date Fair Value Non-vested at July 1, 2014 $ Granted - - Vested - - Forfeited - - Non-vested at September 30, 2014 $ A summary of the status of the Company’s non-vested employee stock options during the three months ended September 30, 2013 is presented below: Options Weighted Average Grant-Date Fair Value Non-vested at July 1, 2013 $ Granted Vested ) Forfeited - - Non-vested at September 30, 2013 $ -10- Table of Contents 2007 Directors Equity Incentive Plan The 2007 Directors Plan permits the grant of options covering up to an aggregate of 500,000 shares of Common Stock to its directors in the form of non-qualified options and restricted stock. The exercise price of the non-qualified options is 100% of the fair value of the underlying shares on the grant date. The options have five-year contractual terms and are generally exercisable immediately as of the grant date. During the first quarter of fiscal year 2015, the Company did not grant any options pursuant to the 2007 Directors Plan. There were no stock options exercised during the three month period ended September 30, 2014. The Company did not recognize any stock-based compensation expenses during the three months ended September 30, 2014. During the three months ended September 30, 2013, the Company granted options to purchase 60,000 shares of its Common Stock to certain of our directors pursuant to the 2007 Directors Plan with an exercise price equal to the fair market value of our Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) at the date of grant. The fair value of the options granted to purchase 60,000 shares of the Company's Common Stock was $92 based on the grant date fair value of $1.52 per share determined by the Black Scholes option pricing model. No stock options were exercised during the three month period ended September 30, 2013. As of September 30, 2014, there were vested stock options granted under the 2007 Directors Plan covering a total of 315,000 shares of Common Stock. The weighted-average exercise price was $3.62 and the weighted average remaining contractual term was 2.37 years. Both the aggregate intrinsic value of such stock options outstanding and the aggregate intrinsic value of such options exercisable as of September 30, 2014 were $151. As, all of the stock options granted under the 2007 Directors Plan vest immediately at the date of grant, there were no unvested stock options granted under the 2007 Directors Plan as of September 30, 2014. As of September 30, 2013, there were vested stock options granted under the 2007 Directors Plan covering a total of 340,000 shares of Common Stock. The weighted-average exercise price was $3.32 and the weighted average remaining contractual term was 2.62 years. Both the aggregate intrinsic value of such stock options outstanding and the aggregate intrinsic value of such options exercisable as of September 30, 2013 were $163. As, all of the stock options granted under the 2007 Directors Plan vest immediately at the date of grant, there were no unvested stock options granted under the 2007 Directors Plan as of September 30, 2013. A summary of option activities under the 2007 Directors Plan during the three months ended September 30, 2014 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2014 $ $ 24 Granted - Exercised - Forfeited or expired - Outstanding at September 30, 2014 $ $ Exercisable at September 30, 2014 $ $ A summary of option activities under the 2007 Directors Plan during the three months ended September 30, 2013 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2013 $ $ 80 Granted - Exercised - Forfeited or expired ) ) - - Outstanding at September 30, 2013 $ $ Exercisable at September 30, 2013 $ $ 163 -11- Table of Contents 5.EARNINGS PER SHARE The Company adopted ASC Topic 260, Earnings Per Share. Basic EPS is computed by dividing net income available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period.Diluted EPS give effect to all dilutive potential common shares outstanding during a period.In computing diluted EPS, the average price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options. Stock options to purchase 445,000 of Common Stock at exercise prices ranging from $2.07 to $4.35 per share were outstanding as of September 30, 2014 and were excluded in the computation of diluted EPS because their effect would have been anti-dilutive. All the outstanding options were excluded in the computation of diluted EPS for the three months ended September 30, 2014 because they were anti-dilutive. Stock options to purchase 508,000 shares of Common Stock at exercise prices ranging from $1.72 to $9.57 per share were outstanding as of September 30, 2013.All the outstanding options were excluded in the computation of diluted EPS for the three months ended September 30, 2013 because they were anti-dilutive. The following table is a reconciliation of the weighted average shares used in the computation of basic and diluted EPS for the years presented herein: Three Months Ended Sept. 30, Sept. 30, (Unaudited) (Unaudited) (Loss) / income attributable to Trio-Tech International common shareholders from continuing operations, net of tax $ ) $ 6 Income/ (loss) attributable to Trio-Tech International common shareholders from discontinued operations, net of tax 14 ) Net loss attributable to Trio-Tech International common shareholders $ ) $ ) Basic and diluted loss per share from continuing operations attributable to Trio-Tech International ) - Basicand diluted loss per share from discontinued operations attributable to Trio-Tech International - ) Basicand diluted loss per share from net loss attributable to Trio-Tech International $ ) $ ) Weighted average number of common shares outstanding - basic Dilutive effect of stock options - - Number of shares used to compute earnings per share – diluted 6.ACCOUNTS RECEIVABLE AND ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable consists of customer obligations due under normal trade terms. Although management generally does not require collateral, letters of credit may be required from the customers in certain circumstances. Management periodically performs credit evaluations of the customers’ financial conditions. Senior management reviews accounts receivable on a monthly basis to determine if any receivables will potentially be uncollectible. Management includes any accounts receivable balances that are determined to be uncollectible in the allowance for doubtful accounts.After all attempts to collect a receivable have failed, the receivable is written off against the allowance.Based on the information available to us, management believed the allowance for doubtful accounts as of September 30, 2014 and June 30, 2014 was adequate. The following table represents the changes in the allowance for doubtful accounts: Sept. 30, (Unaudited) June 30, Beginning $ $ Additions charged to expenses 55 Recovered - (2 ) Currency translation effect (8 ) (2 ) Ending $ $ -12- Table of Contents 7.WARRANTY ACCRUAL The Company provides for the estimated costs that may be incurred under its warranty program at the time the sale is recorded.The Company provides a one-year warranty for products manufactured by it.The Company estimates the warranty costs based on the historical rates of warranty returns.The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the amounts as necessary. Sept. 30, (Unaudited) June 30, Beginning $
